DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2022 has been considered by the Examiner and made of record in the application file.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 21-25, 27-33, 35-41, 43-47, and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US 2019/0320467, hereinafter Freda) in view of Kim et al. (US 2018/0242367, hereinafter Kim).
Regarding claim 1, Freda teaches a method for wireless communication (abstract), comprising: 
determining, by a user equipment, whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]), 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmitting, by the user equipment, the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188])
wherein the first type of random access transmission for the four-step random access procedure is allocated a first resource allocation of the random access channel portion of the slot (A WTRU may determine that resources may be associated with a specific procedure (e.g. RACH or eRACH) – par [0202] also can be found in par [0185] of provisional application. A procedure may have separate PRACH/(e)PRACH resources for each of multiple access procedures. A WTRU may utilize a separate set of resources for PRACH and ePRACH. A WTRU may select resources associated with PRACH, for example, when it performs a 4-step RACH procedure and may select resources associated with ePRACH, for example, when it performs a 2-step eRACH procedure – par [0253], also can be found in par [0236]  of provisional application), and
wherein the first preamble, the second preamble share a second resource allocation of the random access channel portion of the slot (In an example (e.g. when a valid eRAR may not have been received or a received eRAR may not have a matching WTRU ID), a WTRU retransmission may, for example: (i) repeat preamble selection and data transmission in the first step of the 2-step process; (ii) repeat the first step of the 2-step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission; (iv) initiate a 4-step procedure (i.e. transmit only preamble) - [0284]  also see [0267] of the provisional application. In other words, Freda teaches the same preamble and preamble resource can be used for both 2-step and 4-step processes), 
Freda fails to teach wherein the second resource allocation is different from the first resource allocation.
However, Kim teaches wherein the second resource allocation is different from the first resource allocation (MSG 1 which includes PRACH preamble and MSG 3 use different resource in a subframe - FIG. 28, [0480]).
It would have been obvious before the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate feature as taught by Kim in Freda to simplify PRACH procedure to enable faster signal/data transmission and receipt ([0023]).
Regarding claim 21, Freda in view of Kim teaches claim 1 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 22, Freda in view of Kim teaches claim 21 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 23, Freda in view of Kim teaches claim 21 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 24, Freda in view of Kim teaches claim 21 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 25, Freda in view of Kim teaches claim 24 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 27, Freda in view of Kim teaches claim 1 and further teaches wherein the first preamble, and the random access message are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application).
Regarding claim 28, Freda teaches a device for wireless communication, comprising: memory; and one or more processors coupled to the memory (WTRU 102 –FIG. 1B), the memory and the one or more processors configured to:
 determine whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]),, 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmit the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]);
wherein the first type of random access transmission for the four-step random access procedure is allocated a first resource allocation of the random access channel portion of the slot (A WTRU may determine that resources may be associated with a specific procedure (e.g. RACH or eRACH) – par [0202] also can be found in par [0185] of provisional application. A procedure may have separate PRACH/(e)PRACH resources for each of multiple access procedures. A WTRU may utilize a separate set of resources for PRACH and ePRACH. A WTRU may select resources associated with PRACH, for example, when it performs a 4-step RACH procedure and may select resources associated with ePRACH, for example, when it performs a 2-step eRACH procedure – par [0253], also can be found in par [0236]  of provisional application), and
wherein the first preamble, the second preamble share a second resource allocation of the random access channel portion of the slot (In an example (e.g. when a valid eRAR may not have been received or a received eRAR may not have a matching WTRU ID), a WTRU retransmission may, for example: (i) repeat preamble selection and data transmission in the first step of the 2-step process; (ii) repeat the first step of the 2-step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission; (iv) initiate a 4-step procedure (i.e. transmit only preamble) - [0284]  also see [0267] of the provisional application. In other words, Freda teaches the same preamble and preamble resource can be used for both 2-step and 4-step processes), 
{wherein the second resource allocation is different from the first resource allocation}.
Freda fails to teach wherein the second resource allocation is different from the first resource allocation.
However, Kim teaches wherein the second resource allocation is different from the first resource allocation (MSG 1 which includes PRACH preamble and MSG 3 use different resource in a subframe - FIG. 28, [0480]).
It would have been obvious before the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate feature as taught by Kim in Freda to simplify PRACH procedure to enable faster signal/data transmission and receipt ([0023]).
Regarding claim 29, Freda in view of Kim teaches claim 28 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 30, Freda in view of Kim teaches claim 29 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold. (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 31, Freda in view of Kim claim 29 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 32, Freda in view of Kim teaches claim 28 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 33, Freda teaches claim 32 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 35, Freda in view of Kim teaches claim 28 and further teaches wherein the first preamble and the random access message are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application).
Regarding claim 36, Freda teaches an apparatus for wireless communication, comprising: 
means for determining whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]), 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
means for transmitting the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]);
wherein the first type of random access transmission for the four-step random access procedure is allocated a first resource allocation of the random access channel portion of the slot (A WTRU may determine that resources may be associated with a specific procedure (e.g. RACH or eRACH) – par [0202] also can be found in par [0185] of provisional application. A procedure may have separate PRACH/(e)PRACH resources for each of multiple access procedures. A WTRU may utilize a separate set of resources for PRACH and ePRACH. A WTRU may select resources associated with PRACH, for example, when it performs a 4-step RACH procedure and may select resources associated with ePRACH, for example, when it performs a 2-step eRACH procedure – par [0253], also can be found in par [0236]  of provisional application), and
wherein the first preamble, the second preamble share a second resource allocation of the random access channel portion of the slot (In an example (e.g. when a valid eRAR may not have been received or a received eRAR may not have a matching WTRU ID), a WTRU retransmission may, for example: (i) repeat preamble selection and data transmission in the first step of the 2-step process; (ii) repeat the first step of the 2-step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission; (iv) initiate a 4-step procedure (i.e. transmit only preamble) - [0284]  also see [0267] of the provisional application. In other words, Freda teaches the same preamble and preamble resource can be used for both 2-step and 4-step processes), 
{wherein the second resource allocation is different from the first resource allocation}.
Freda fails to teach wherein the second resource allocation is different from the first resource allocation.
However, Kim teaches wherein the second resource allocation is different from the first resource allocation (MSG 1 which includes PRACH preamble and MSG 3 use different resource in a subframe - FIG. 28, [0480]).
It would have been obvious before the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate feature as taught by Kim in Freda to simplify PRACH procedure to enable faster signal/data transmission and receipt ([0023]).
Regarding claim 37, Freda in view of Kim teaches claim 36 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 38, Freda in view of Kim teaches claim 37 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold. (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 39, Freda in view of Kim teaches claim 37 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 40, Freda in view of Kim teaches claim 36 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 41, Freda in view of Kim teaches claim 40 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 43, Freda in view of Kim teaches claim 36 and further teaches wherein the first preamble and the random access message are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application).
Regarding claim 44, Freda teaches a non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors (WTRU 102 –FIG. 1B, par [410]),  to: 
determine whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]), 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmit the first type of random access transmission for the four-step random access procedure or the second preamble and the second type of random access transmission for the two-step random access procedure within a random access channel portion of slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]);
wherein the first type of random access transmission for the four-step random access procedure is allocated a first resource allocation of the random access channel portion of the slot (A WTRU may determine that resources may be associated with a specific procedure (e.g. RACH or eRACH) – par [0202] also can be found in par [0185] of provisional application. A procedure may have separate PRACH/(e)PRACH resources for each of multiple access procedures. A WTRU may utilize a separate set of resources for PRACH and ePRACH. A WTRU may select resources associated with PRACH, for example, when it performs a 4-step RACH procedure and may select resources associated with ePRACH, for example, when it performs a 2-step eRACH procedure – par [0253], also can be found in par [0236]  of provisional application), and
wherein the first preamble, the second preamble share a second resource allocation of the random access channel portion of the slot (In an example (e.g. when a valid eRAR may not have been received or a received eRAR may not have a matching WTRU ID), a WTRU retransmission may, for example: (i) repeat preamble selection and data transmission in the first step of the 2-step process; (ii) repeat the first step of the 2-step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission; (iv) initiate a 4-step procedure (i.e. transmit only preamble) - [0284]  also see [0267] of the provisional application. In other words, Freda teaches the same preamble and preamble resource can be used for both 2-step and 4-step processes), 
{wherein the second resource allocation is different from the first resource allocation}.
Freda fails to teach wherein the second resource allocation is different from the first resource allocation.
However, Kim teaches wherein the second resource allocation is different from the first resource allocation (MSG 1 which includes PRACH preamble and MSG 3 use different resource in a subframe - FIG. 28, [0480]).
It would have been obvious before the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate feature as taught by Kim in Freda to simplify PRACH procedure to enable faster signal/data transmission and receipt ([0023]).
Regarding claim 45, Freda in view of Kim teaches claim 44 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 46, Freda in view of Kim teaches claim 45 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 47, Freda in view of Kim teaches claim 45 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 49, Freda in view of Kim teaches claim 44 and further teaches wherein the first preamble and the random access message are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application).
Regarding claim 50, Freda in view of Kim teaches claim 1 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).
Regarding claim 51, Freda in view of Kim teaches claim 28 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).
Regarding claim 52, Freda in view of Kim teaches claim 36 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).
Regarding claim 53, Freda in view of Kim teaches claim 36 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1, 21-25, 27-33, 35-41, 43-47, and 49-53 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642